1 Reported in 249 N.W. 569.
The state board of law examiners filed a petition and accusation in this court for the discipline of Oscar Bodin, an attorney of this state. The petition and accusation, together with an order of this court, directed the respondent to plead or file his answer to the accusations in the office of the clerk of this court within eight days after the service thereof upon him. Personal service was made upon him on May 12, 1933, and by the affidavit of one of the representatives of the state board of law examiners filed herein it is made to appear that the respondent is in default and has in no way appeared herein though he has been advised of the rule hereinbefore mentioned.
Under a rule adopted by this court on May 15, 1933, when counsel in such a proceeding as this defaults we will enter an order on the assumption that he is guilty as accused. 187 Minn. xxxiv, rule I. *Page 397 
Here the accusation is that respondent (1) failed to account for funds which he collected for a client; (2) ignored and failed to answer letters in reference thereto; (3) ignored letters from local ethics committee in relation to his said conduct; (4) ignored communications from the state board of law examiners requesting a statement and explanation as to his said delinquency. Respondent has wholly failed to meet these accusations, and, since he so stands before us in default, judgment will be forthwith entered disbarring the said Oscar Bodin from practicing law in the state of Minnesota.